Citation Nr: 1202960	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  05-10 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 60 percent for service-connected hemorrhoids.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.  

In March 2007, the Veteran presented sworn testimony pertinent to this appeal before the undersigned Veterans Law Judge at a hearing held at the above RO.  A transcript of the hearing is associated with the claims folder.  

In March 2009, the Board, in pertinent part, granted an increased evaluation of 60 percent (from 30 percent) for the Veteran's hemorrhoid disability.   That decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The record contains a Joint Motion for Partial Remand (Joint Motion), wherein the Veteran's attorney and the VA General Counsel (parties) agreed to vacate the decision and remand of the Veteran's claim as it relates to the denial of a rating in excess of 60 percent for the Veteran's hemorrhoids.  The parties to the Joint Motion noted that the Board did not consider whether the Veteran was entitled to a TDIU when adjudicating his increased rating claim.  In November 2009, an order was issued by the Court, vacating the decision and remanding the Veteran's claim for additional development in compliance with the Joint Motion.  

In May 2010, the Board remanded the claim for additional development, and it now returns to the Board for further review.  

The Board received additional evidence from the Veteran through his representative in November 2011, which consists of an October 2011 addendum to an earlier opinion dated in December 2009 by a private vocational consultant.  This evidence was accompanied by a waiver of the Veteran's right to initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  

For reasons explained below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, a review of the record reveals that this case must again be remanded for further evidentiary development and to ensure due process.

This case was previously remanded in May 2010, in pertinent part, to afford the Veteran with another medical examination to evaluate the current severity of his hemorrhoid disorder and obtain a medical opinion regarding whether the Veteran's hemorrhoid disorder alone prevents him from obtaining or maintaining gainful employment.  In this regard, the Board particularly notes that the RO was instructed to provide the claims file to the examiner for review in connection with the examination.  Also, the examiner was asked to consider the December 2009 private vocational assessment that had been submitted by the Veteran in rendering his or her opinion on whether the Veteran's hemorrhoid disorder alone prevented him from obtaining or maintaining gainful employment.    

While the record reflects that a VA examination was conducted in October 2010 pursuant to the Board's remand, upon review of the examination report, the Board finds that the medical opinion provided by the examiner with respect to the claims is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The October 2010 VA medical examiner (Dr. D.W.) wrote in the examination report that the Veteran's claims file, while requested, had not been received and was not available at the time of the medical examination.  While he confirmed review of the Veteran's records in the Computerized Patient Record System (CPRS), such review is insufficient in this case.  Those records alone do not provide a complete picture of the Veteran's prior medical history as it relates to his claimed hemorrhoid disability.  See Stefl, 21 Vet. App. at 124-25.  Moreover, because the claims folder was unavailable for review by the examiner, he was unable to consider the December 2009 vocational assessment in rendering his opinion.   

Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  Thus, in consideration thereof, we must again remand this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from Gainesville, FL, for treatment received from August 2011 to the present.

2.  After obtaining the above VA medical records, forward the claims file to the October 2010 VA examiner (or another appropriate medical professional if Dr. D.W. is unavailable) for the purpose of obtaining a supplemental medical opinion addressing the effect of the Veteran's service-connected hemorrhoid disability on his employability.  There is no need to schedule further examination of the Veteran, unless the examiner concludes such is necessary.  A copy of this Remand, as well as the claims folder, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination or review.  

The examiner/reviewer must confirm in the examination report that the claims folder was reviewed.

a.  Based on review of the claims folder, to include consideration of (prior) examination of the Veteran, the examiner/reviewer should render an opinion as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran is unable to secure or maintain gainful employment solely due to his service-connected hemorrhoid disability, or whether unemployability solely due to such disability is unlikely (i.e., a probability of less than 50 percent).

b.  In rendering the opinion, the examiner/reviewer should specifically discuss the December 2009 opinion and October 2011 addendum from a private vocational consultant included in the record.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the claims.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and appropriate period of time to respond.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



